DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-3,5-6, and 9-10 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated  by Fishkin (US6243075).
With respect to claim 1 Fischkin discloses an electronics device, comprising:
A housing (10);
A display (30) in the housing that produces display content; 
A sensor that detects a squeeze of the housing (22);
 And  control circuitry that changes an operational state of the electronic device in response to the squeeze of the housing (see column 6).
With respect to claim 2 Fishkin further discloses wherein the housing comprises a sidewall and the sensor detects the squeeze along the sidewall (figure 4) of the housing.
With respect to claim 3 Fishkin further discloses wherein the sensor is located along the sidewall (see again figure 4 and that it can be embedded in the deformable surface, Column 6).
With respect to claim 5 Fishkin further discloses wherein the sensor comprises a force sensor (see column 6 lines 5-20).
With respect to claim 6 Fishkin further discloses (see figure 40 there is a microcontroller which acts in response to inputs from the sensors and produces an output, there is therefore software which is activated).
With respect to claim 9 Fishkin further discloses wherein the housing comprises a flexible material (see figure 4 and 10).
With respect to claim 10 Fishkin discloses wherein the display has a bent edge (see figures 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2. Claims 4,7-8, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fishkin (US6243075) in view of Kim (US20100120470).
With respect to claim 4 Fishkin discloses the invention as claimed except expressly wherein the display comprises an OLED.
Kim discloses the use of an OLED in a flexible electronic device (0058). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kim to use an OLED with the device of Fishkin as it is known in the art that OLED displays are flexible.
With respect to claim 7 Fishkin as modified by Kim further discloses wherein the control circuitry takes an action with respect to an incoming cellular telephone call in response to an input form the user (para 0048-0050). It would have been obvious to select the input of the squeeze sensor as the sensor input to allow for answering. It would have been obvious to select any of the inputs including the squeeze sensor. 
With respect to claim 8 Fishkin as modified by Kim (see again para 0048-50) discloses the input from the user to control aspects of the display, it would have been obvious to select the output of the sound including volume based upon the user input. 
With respect to claim 11Fishkin as modified by Kim discloses an electronic device comprising:
A housing having a housing sidewall (see Fishkin); an OLED (see KIM) display mounted in the housing; 
A sensor that detects a flexing of the housing sidewall (see Fishkin) and a control circuitry that changes a volume of audio output in response to flexing the housing sidewall (as there is a sensor present it would have been obvious to use this sensor to determine volume control as this would be an output that a user would be able to control to improve the audio output of a phone call (see Kim regarding phone calls).
With respect to claim 12 Fishkin as modified further discloses wherein the sensor is located along the sidewall (see again figure 4 and that it can be embedded in the deformable surface, Column 6).
With respect to claim 13 Fishkin as modified further discloses wherein the sensor comprises a force sensor (see column 6 lines 5-20).
With respect to claim 14 Fishkin as modified further discloses wherein the OLED display comprises a flexible polymer substrate (see para 0057).
With respect to claim 15 Fishkin discloses wherein the display has a bent edge (see figures 4 and 5).
With respect to claim 16 Fishkin as modified further discloses an electronic device, comprising:
A housing having sidewalls (see Fishkin figure 4); a sensor (see again Fishkin, column 6) that detects squeeze input along at least one of the sidewalls’;
A display mounted in the housing (see both Fishkin and Kim); and 
Control circuitry that takes an action with respect to an incoming cellular telephone call in response to a user input (see Kim). As it regards the selection of the squeeze sensor as the input it would have been obvious to select this sensor which is taught as present. 
With respect to claim 18 Fishkin as modified by Kim further discloses wherein the sensor comprises a force sensor (see column 6 lines 5-20).
With respect to claim 19 Fishkin (see figure 4 and 10 of Fishkin) as modified further discloses wherein the housing and the display are flexible.
With respect to claim 20 Fishkin as modified further discloses wherein at least a part of the display is curved (see Fishkin figure 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirsch (US9007300) discloses a method and system to control a process with bend movements; Vartanian (US20150011248) discloses a mobile electronic device; Franklin (US8929085) discloses a flexible electronic device; Naksen (US20060038745) discloses a variable stiffness screen; and Chang (US6297838) discloses a flexible screen member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837